UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6329



EDWARD HAROLD SAUNDERS, JR.,

                                            Plaintiff - Appellant,

          versus


MURIEL K. OFFERMAN, Secretary of Department of
Revenue,

                                             Defendant - Appellee,

          and


STATE OF NORTH CAROLINA; RICHARD W., in his
individual and official capacity as an agent
of the state of North Carolina; JANICE
FAULKNER; ANGELA, Controlled Substance En-
forcement Officer, in her individual and offi-
cial capacity as an agent of the state of
North Carolina,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-47-5-BR)


Submitted:   May 25, 2000                   Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Edward Harold Saunders, Jr., Appellant Pro Se. Christopher Edward
Allen, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Edward Harold Saunders, Jr., appeals the district court's

order accepting the magistrate judge's recommendation to grant

Defendants' motion to dismiss and to allow the claim for prospec-

tive injunctive relief under 42 U.S.C.A. § 1983 (West Supp. 1999),

to proceed. We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders.   See 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                  3